Title: To John Adams from Wilson Miles Cary, 14 June 1798
From: Cary, Wilson Miles
To: Adams, John


To the President of the United States.
14 June 1798

The People of this County from the commencement of the contest with Britain have, they trust, evinc’d a spirit of Independance equal to any of their Countrymen exposed by their situation to be attack’d and plunderd by the predatory Incursions of an enemy; during the trying Vicissitudes of the war which terminated in American Independance, they suffer’d all the ills—which war can inflict—struggling through these they at length arrivd to a peaceful situation by the Acknowledgement of  their Independance.
Since which a Federal Government almost universally assented to by us has been establish’d, a Government truly Republican and which demands every exertion of the people to support.
The People of this County long in the habit, of intimacy and Friendship with the Citizens of France—attach’d to them by national relation; and Rebublican ardour, have always view’d and treated them as brethren and friends.
Unhappily the scene is darkened—the returns have not been friendly.
Depredations upon our commerce, whether authorised or unauthoris’d have been made to an extent unknown: Threats of seperating the people from the Government, have been liberally bestow’d, and in short a dissolution of the Union threatened.
We wish not to interfere in the concerns of any people—We wish to be dependant upon none but the God of nations to rise and prosper—We wish not this prosperity to the injury of any, for we believe it consistent with the good of all.
We applaud the candor and uprightness of your attempts and those of your predecessor to negociate—with the French Rebublic, for the removal of existing differences,—we hope a Returning spirit of Justice & liberality will induce them still to terminate all Dissentions, and shall lament its final failure.
But we assure you, sir that in case of Invasion from any power we will with our lives & Fortunes support the government of our choice. We deprecate war with any nation, but should it be forc’d upon us, in defence of our national Sovereignty and Independance we shall endeavour to meet it with firmness and to sustain it with vigour & Fortitude.

Wilson Miles Cary—ChairmanAt a Meeting of the Inhabitants of Elizabeth City & Town of Hampton, at the Court House, June 14th. 1798, this Address was agreed.
